DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.

Allowable Subject Matter
Claims 1 – 8, 11 – 21, and 24 – 32 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for the indication of allowable subject matter:

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “transmitting, to a user equipment (UE) served by the BS, information indicating two or more beam sets, wherein: the two or more beam sets comprise at least a first beam set and a second beam set; the first beam set comprises one or more reference beams used to transmit a reference signal (RS), wherein the one or more reference beams of the first beam set comprise reference beams transmitted in a non-synchronization region of a subframe; and the second beam set comprises one or more reference beams used to transmit another reference signal, wherein the one or more reference beams of the second beam set comprise reference beams transmitted in a synchronization region of the subframe; transmitting, to the UE, one or more mobility parameters, wherein: the one or more mobility parameters include a first set of mobility parameters corresponding to the first beam set and a second set of mobility parameters corresponding to the second beam set; the one or more mobility parameters are associated with: one or more mobility event triggers; and the one or more mobility parameters include: a threshold value for detecting the one or more mobility event triggers based on at least one of the one or more reference beams of the first beam set or the one or more reference beams of the second beam set; a reporting configuration for reporting the detected one or more mobility event triggers; and filtering coefficients associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters; receiving, from the UE, an indication of the detected one or more mobility event triggers in accordance with the reporting configuration, the one or more mobility event triggers detected based, at least in part, on the one or more mobility parameters and the threshold value; and taking one or more actions based, at least in part, on the indication” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 14, 27, and 29.

Dependent claims 2 – 8, 11 – 21, 24 – 26, 28, and 30 – 32 further limit the allowed independent claims 1, 14, 27, and 29. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468